Citation Nr: 0127706	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  99-23 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral chorioretinitis.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Witchita, Kansas, which reopened the 
veteran's claim but denied entitlement to service connection 
for bilateral chorioretinitis.


FINDINGS OF FACT

1.  In an unappealed February 1968 decision, the RO denied 
the veteran's claim for service connection for bilateral 
chorioretinitis.

2.  Evidence submitted subsequent to the February 1968 RO 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral chorioretinitis.

3.  Bilateral chorioretinitis manifested during the veteran's 
period of active military service.


CONCLUSIONS OF LAW

1.  The February 1968 decision that denied a claim for 
service connection for bilateral chorioretinitis is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

2.  The evidence received subsequent to the RO's February 
1968 denial is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
bilateral chorioretinitis have been met.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 
(2001); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).

3.  Bilateral chorioretinitis was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001); 
66 Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
developed chorioretinitis during his period of active military 
service.  A review of the record reveals that the veteran's 
claim for service connection was originally denied by rating 
decision dated in January 1968, on the basis of information 
that the condition pre-existed the veteran's military service.  
In February 1968, the RO again reviewed the veteran's claim 
for service connection, on the basis of receipt of additional 
evidence.  However, the RO indicated that after considering 
such evidence, "service connection [was] not in order for 
your bilateral eye condition."  The veteran was sent a copy 
of his appellate rights with that denial.  However, the 
veteran did not initiate an appeal as to that denial, and in 
fact, the next correspondence of record from the veteran was 
not until July 1999, when he filed a request to reopen his 
claim for service connection.  As the veteran did not appeal 
the February 1968 rating decision, that decision is final.  
38 U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  

According to VA laws and regulations, a previously denied 
claim can be reopened only if new and material evidence has 
been submitted since the last final disallowance of the claim 
on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).  Before the 
Board may address on the merits a claim that was reopened by 
the RO, it must first expressly determine that new and 
material evidence has indeed been submitted.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, regardless 
of whether the RO had reopened the claim.  Id., at 1383.  

New and material evidence is evidence that was not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
definition of "new and material evidence," as set forth in 
38 C.F.R. § 3.156(a) was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.156(a)).  However, that new definition is only applicable 
for claims to reopen that were received on or after August 
29, 2001, and as such, is not applicable in the present case.

In the present case, the veteran submitted an application to 
reopen his claim for service connection for bilateral 
chorioretinitis in July 1999.  As referenced earlier in this 
decision, the basis for the RO's denial of the veteran's 
claim in the February 1968 decision was that there was no 
showing that the veteran's current bilateral chorioretinitis 
was incurred in or aggravated during military service.  See 
38 C.F.R. § 3.303(a).  The relevant evidence available to the 
RO in February 1968 included the following:  the veteran's 
service medical records, which showed that the veteran was 
diagnosed with chorioretinitis, left eye, central, cause 
unknown; a certificate of attending physician, FL 21-104, 
dated January 1968 from Dr. E. G. P. reflecting a diagnosis 
of bilateral chorioretinitis; a certificate of attending 
physician, FL 21-104, dated January 1968 from Dr. J. W. H. 
reflecting a diagnosis of bilateral chorioretinitis; and an 
admission note to St. Luke's Hospital from Dr. E. G. P. dated 
November 1967. 

Additional pertinent evidence has been associated with the 
claims file since the RO's February 1968 denial of the 
veteran's claim for service connection for bilateral 
chorioretinitis.  This evidence includes:  (1) a letter from 
Dr. W. A. G. dated June 1999, indicating that it was 
reasonable to assume that the veteran's chorioretinitis could 
have occurred in service; (2) VA outpatient treatment records 
dated between April 1999 and July 1999, showing continuing 
eye treatment; (3) an August 1999 medical opinion from Dr. G. 
B. W., medical advisor to the rating board, indicating that 
there was no reasonable basis to accept that chorioretinitis 
had its onset in service; (4) an October 1999 VA examination 
report which indicated that it was likely that the veteran's 
disease process reactivated intermittently throughout his 
life; and, (5) a July 2001 medical advisory opinion 
(hereinafter, "VHA opinion").

The Board finds that the evidence associated with the 
veteran's claims file subsequent to the February 1968 
decision is new and material, and sufficient to reopen his 
claim for service connection for bilateral chorioretinitis.  
The new evidence includes medical nexus evidence linking a 
current eye disability to the veteran's period of active 
military service.  The new evidence was not previously of 
record, and is neither cumulative nor redundant of evidence 
in the file at the time of the February 1968 final denial.  
Therefore, the new evidence of record is material, in that it 
relates to the matter on appeal, and thus, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the veteran's claim for entitlement to service connection for 
bilateral chorioretinitis is reopened.

Having reopened the claim for service connection, the next 
step is to determine whether the duty to assist has been 
satisfied.  During the pendency of this appeal (effective 
November 9, 2000), the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See also 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  While this law was enacted during the pendency 
of this appeal, and thus, has not been considered by the RO, 
there is no prejudice to the veteran in proceeding with this 
appeal, particularly in light of the favorable outcome of 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the veteran was provided adequate 
notice as to the evidence needed to substantiate his claim, 
and the RO made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
Moreover, the claims file appears to contain all relevant 
service medical records, VA medical records and private 
medical records.  The veteran was afforded a VA examination 
and a VHA opinion was requested and submitted.  There is no 
indication in the file that there are any additional relevant 
records that have not yet been associated with the claims 
file, and the Board is satisfied that no further development 
is necessary in this case.
 
VA law provides that service connection will be granted for a 
disability resulting from disease or personal injury incurred 
in line of duty or for aggravation of a preexisting injury in 
the active military, naval, or air service, during a period 
of war.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
expect as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examination reports are to 
be considered noted.  Id.  History of pre-service existence 
of conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b)(1).

The relevant facts of the present case are as follows.  
Service medical records show that upon pre-induction 
examination in May 1951, the veteran's eyes were found to be 
normal with 20/23 uncorrected vision in the right eye and 
20/20 uncorrected vision in the left eye.  After induction 
into service, on August 29, 1951, the veteran complained of 
blurred vision, which he indicated he had suffered from for 
the past three weeks, beginning when he splashed oil in his 
eye.  At that time, his vision was noted to be 20/30 right 
and 10/200 left.  He was found to have macular hemorrhage of 
the left eye and was diagnosed with chorioretinitis left eye, 
central, cause unknown.  An entry dated August 30, 1951, 
notes the diagnosis of chorioretinitis, left, and further 
indicates it was incurred in the line of duty.  An August 31, 
1951, genitourinary examination and dental examination were 
negative for focus of infection.  An August 31, 1951, notice 
of change in diagnosis, indicated that the veteran had 
chorioretinitis, left eye central, cause unknown.  It was 
further noted that the condition did not exist prior to entry 
into service.  A narrative summary dated October 9, 1951, 
noted the oil incident.  Past history and family history were 
found not to be contributory.  Visual acuity upon discharge 
was 20/20-2 right and 20/60 left.  The veteran had an area of 
healed chorioretinitis at the macula of the left eye.  A left 
central scotoma was demonstrated by visual fields.  The 
veteran was discharged from the hospital on October 10, 1951.  
There were no further complaints in service regarding the 
veteran's eyes.  Upon separation examination in May 1953 the 
veteran's uncorrected vision was 20/20 in both eyes.

An admission note to St. Luke's Hospital dated November 1967 
signed by Dr. E. G. P. is contained within the claims folder.  
Dr. E. G. P. states that he first saw the veteran on April 2, 
1966 upon referral of Dr. J. W. H.  Examination on April 2, 
1966 showed vision to be 20/40 right and 20/50 left with best 
correction.  A funduscopic of the right eye showed a 
Histoplasma lesion.  Examination of the left eye showed three 
small vertical lesions of the macula.  The veteran was next 
seen on April 4, 1966, with no change in the appearance of 
the previously noted lesions.  An April 7, 1966, examination 
showed a moderate edema of the right eye.  In November 1966, 
vision of the right eye was limited to 20/100-2.  In July __, 
vision in the right eye had become cloudy and vision was 
limited to finger counting at 2 feet.  Vision on the left was 
20/25-2.  The right macula revealed massive macular and 
paramacular edema.  A deep splotchy hemorrhage was present.  
In October 1967, the right macula had almost entirely 
absorbed.  The veteran was last seen in November 1967, where 
he complained of cloudy vision in the left eye.  Vision was 
limited to 20/60 in the left and a small dot of hemorrhage 
was found just below the left fovea.  An old punched out 
lesion was noted at the 12 o'clock at the equator.  The 
veteran was admitted for nitrogen mustard therapy.

A January 1968 Certificate of Attending Physician, from Dr. 
E. G. P., indicated that the veteran was first seen in April 
1966 with bilateral active chorioretinitis and was 
hospitalized in November 1967 for systemic nitrogen mustard 
therapy.  A diagnosis of bilateral chorioretinitis was noted.  
An additional Certificate of Attending Physician dated 
January 1968 from Dr. J. W. H. indicates that the veteran had 
bilateral chorioretinitis for the past 15 years and was first 
seen by him in April 1966.  A diagnosis of bilateral 
chorioretinitis is noted.

A June 1999 medical opinion from Dr. W. A. G. indicates that 
he reviewed the veteran's military records (a review of the 
service medical records is contained therein).  In reference 
to the history of blurred vision prior to service due to an 
incident whereby the veteran claimed to have splashed oil in 
his eye, Dr. W. A. G. stated that "[i]t is difficult to see 
how the oil exposure would have any relationship to this 
chorioretinitis.  I believe this can be ruled out as an 
etiology."  In addition, he stated that in 1951 an attempt 
to clarify the underlying etiologic infectious agent would 
have been difficult.  He further stated that, "[t]he fact 
that he had chorioretinitis when in the hospital is well 
documented.  This would seem sufficient to indicate that he 
did have the process while in service.  The date of onset 
cannot be established from these records."  Dr. W. A. G. 
indicates that when the veteran was hospitalized in 1967, 
"it would certainly suggest that this was the same process 
that he had experienced back in 1951.  It had reactivated and 
had caused increased loss of vision, but still related to the 
first episode he experienced while he was in the military 
service."  He concluded by stating that chorioretinitis, 
"can become active within a few days" and "[w]here 
conclusive evidence of actual onset of symptoms is not 
available, it is reasonable to assume that this could have 
occurred after he was inducted into the military."

VA outpatient treatment records dated between April and July 
1999 show that the veteran continued to seek treatment for 
vision troubles.  An April 1999 entry indicates that the 
veteran's vision was 20/70 right and 20/400 left.  The 
veteran was given a low vision optical device.

A medical opinion from Dr. G. B. W., medical advisor to the 
rating board, dated August 1999 indicates that an established 
diagnosis and treatment began five days after the veteran's 
induction into active service.  He states that "the history 
of prior oil spill into the eye cannot be associated with 
retinal inflammatory reaction."  In addition, Dr. G. B. W. 
indicates that chorioretinitis may be related to several 
generalized diseases, fungus or viral infections, "but a 
significant number fail to present with a recognizable 
cause."  He opines that "without recognized etiology there 
is strong likelihood that the veteran developed eye 
inflammation at some uncertain interval after a non-specific 
viral infection followed by 'three weeks of blurred vision' 
prior to induction into active service."  Dr. G. B. W. 
concluded that there was "no reasonable basis to accept 
chorioretinitis onset at or following induction to service..."

VA examination dated October 1999 notes that the veteran had 
a history of chorioretinitis of the left eye that was 
initially diagnosed in August 1951.  The examiner noted that 
"[i]n the ensuing years, the patient was noted to have 
bilateral chorioretinitis, which is likely a reactivation of 
the process noted unilaterally in 1951."  Upon fundus 
examination, the veteran had bilateral macular scars as well 
as peripapillary atrophy and peripheral "punched-out" 
chorioretinal scars bilaterally.  In response to questions 
posed by the RO, the examiner noted that it was highly likely 
that the veteran's chorioretinitis began at least three weeks 
prior to his visit to eye clinic in August 1951, placing the 
onset two weeks prior to induction into active military 
service.  The examiner opined, "[i]t is not felt that the 
oil is related to the episode of chorioretinitis."  The 
examiner further opined, "[i]t also seems likely that this 
process has become reactivated intermittently throughout his 
life..." and "[h]is right eye has become involved with this 
infectious process in a systemic fashion as well."  The 
examiner concluded "the three week history of blurred vision 
is the result of his macular edema in the left eye, which 
occurred because of his chorioretinitis in that eye."

In June 2001, the Board sought a medical advisory opinion 
(VHA opinion), in an attempt to clarify questions of medical 
complexity in this case regarding the date of onset of the 
veteran's chorioretinitis.  In response, a July 2001 opinion 
was received from the Deputy Chief of Staff of the 
Ophthalmology Section, VA New York Harbor Healthcare System.  
A complete review of the veteran's service medical records is 
contained therein.  The examiner also indicated that he had 
reviewed all relevant private and VA medical treatment 
records.  The physician stated that "most cases of 
chorioretinitis are chronic" and "[r]eactivation is very 
common."  He further indicated that "chorioretinitis is a 
type of disease that once presents in one eye could later 
manifest itself in the other eye as part of the same disease 
process."  The doctor opined, "my medical opinion is that 
[the veteran] had an acute chorioretinitis disease in his 
left eye in August 1951."  He stated that 85% of 
chorioretinitis cases have no confirmed etiology by 
laboratory tests.  He concluded, "it is highly likely that 
this patient's chorioretinitis began at least three weeks 
prior to his visit to the eye clinic in August 1951.  It is 
not felt that the oil entering to the eyes is related to the 
episode of chorioretinitis."

The Board has thoroughly reviewed all the evidence of record, 
as summarized above, and after careful consideration of all 
procurable and assembled data, finds that the evidence 
supports the veteran's claim for service connection for 
bilateral chorioretinitis, and the appeal is granted.  The 
Board notes that while there was some question as to whether 
the veteran's bilateral chorioretinitis pre-existed service, 
there has been no clear and unmistakable evidence to rebut 
the presumption of soundness in this case.  38 C.F.R. 
§ 3.304(b).  

Although the veteran had reported that for three weeks prior 
to service induction he experienced blurred vision due to 
splashing oil in his eye, this incident has not been 
positively linked to the veteran's development of 
chorioretinitis.  In fact, all medical opinions contained 
within the claims file agree that the oil incident could be 
ruled out as an etiology of his chorioretinitis.  In a June 
1999 medical opinion, the veteran's private physician, Dr. W. 
A. G., opined that "[i]t [was] difficult to see how oil 
exposure would have any relationship to this 
chorioretinitis" and further that it could "be ruled out as 
an etiology."  An August 1999 medical opinion from Dr. G. B. 
W., medical advisor to the rating board, also found that 
"the history of prior oil spill into the eye [could not] be 
associated with retinal inflammatory reaction."  The VA 
examiner in October 1999  stated that "it is not felt that 
the oil is related to the episode of chorioretinitis."  
Further, in the July 2001 VHA opinion, the examiner opined 
"[i]t is not felt that the oil entering to the eyes is 
related to the episode of chorioretinitis."
As to the precise time of onset of chorioretinitis, the Board 
finds that the medical evidence of record does not rise to 
the level of clear and unmistakable evidence to rebut the 
presumption of soundness upon service induction.  Dr. G. B. 
W., medical advisor to the rating board, commented in August 
1999 that "without recognized etiology there is strong 
likelihood that the veteran developed eye inflammation at 
some uncertain interval after a non-specific viral infection 
followed by 'three weeks of blurred vision' prior to 
induction into active service."  In the July 2001 VHA 
opinion, the examiner stated that "it is highly likely that 
this patient's chorioretinitis began at least three weeks 
prior to his visit to the eye clinic in August 1951." 
(Emphasis added).  Those statements, while suggestive of a 
pre-existing etiology of chorioretinitis, simply do not 
constitute clear and unmistakable evidence as to this fact.  
Essentially, the only positive evidence of a pre-existing 
disease and/or injury is found in the October 1999 VA 
opinion, in which the examiner commented that "the three 
week history of blurred vision is the result of his macular 
edema in the left eye, which occurred because of his 
chorioretinitis in that eye."  However, that finding appears 
to be solely based on statements made by the veteran himself 
in August 1951, and not on any other identifiable medical 
basis.  Consequently, in the absence of "clear and 
unmistakable evidence" that the veteran's chorioretinitis 
began prior to service, the Board finds that the presumption 
of soundness upon examination for service has not been 
rebutted.  38 C.F.R. § 3.304(b)(1).

As such, the Board finds that chorioretinitis was incurred in 
during the veteran's period of active military service.  The 
veteran's service medical records clearly document the 
veteran's treatment for and diagnosis of chorioretinitis 
while in service.  An admission note to St. Luke's Hospital 
dated November 1967 reflects treatment subsequent to the 
veteran's discharge for bilateral chorioretinitis, as do two 
January 1968 Certificates of Attending Physician from Dr. E. 
G. P. and Dr. J. W. H.  Additionally, VA outpatient records 
dated between April 1999 and July 1999 show continued 
treatment for vision troubles and the need for a low vision 
optical device.  Further, a June 1999 medical opinion from 
Dr. W. A. G. indicates that the veteran's hospitalization in 
1967 "would certainly suggest that this was the same disease 
process that he had experienced back in 1951", which "...had 
reactivated and had caused increased loss of vision, but 
still related to the first episode he experienced while he 
was in military service."  

Finally, while the veteran was diagnosed with chorioretinitis 
of the left eye during service, recent evidence record 
indicates that the involvement of the veteran's right eye is 
related to the disease process, which began in service.  Upon 
VA examination in October 1999, the examiner noted that "in 
ensuing years, the patient was noted to have bilateral 
chorioretinitis, which is likely a reactivation of the 
process noted unilaterally in 1951" and "his right eye 
[had] become involved with this infectious process in a 
systemic fashion as well."  The July 2001 VHA opinion states 
that "most cases of chorioretinitis are chronic" where 
"[r]eactivation is very common" and "chorioretinitis is a 
type of disease that once presents in one eye could later 
manifest itself in the other eye as part of the same disease 
process."  

Thus, resolving all remaining doubt in favor of the veteran, 
service connection for bilateral chorioretinitis is granted.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
chorioretinitis.

Service connection for bilateral chorioretinitis is granted.  



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 

